DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Amended claims were filed March 28, 2022.  Another claim set was filed April 25, 2022, but is an improper amendment.  In an interview with the Examiner, Applicant indicated that the March 28, 2022 claims are the ones to be examined.  Any future amendments should be based on claims filed March 28, 2022.
Claims 1-11, 15-16, and 24-49 are cancelled.  Claims 12-14, 17-23, and 50-63 are pending and under examination.

Priority
The present application is a continuation of application No. 16093027 (patented case issued January 27, 2022), with priority to April, 15, 2016.

Specification
The disclosure is objected to because of the following informalities: 
on page 1, para [0004], line 3, the citation number "1" should read "(1)" to match the citation style of the disclosure;
on page 1, para [0004], line 9, "3-" should read "β-";
on page 2, line 1, the citation number "1" should read "(1)" to match the citation style of the disclosure;
on page 2, line 2, the citation "1,6,7" should read "(1,6,7)" to match the citation style of the disclosure;
on page 2, para [0005], line 7, "{1983)" should read "(1983)";
on page 2, para [0005], line 7, "is.provided" should read "is provided";
on page 3, para [0006], line 5, "in vivo" should be italicized;
on page 4, line 2, "3" should read "(3)";
on page 6, para [0017], line 4, "MEF" should be in parentheses;
on page 8, para [0029], line 7, "MEF" should be in parentheses;
on page 9, para [0030], line 5, "miR29c" should read "miR-29c" or "miR-29C" for consistency;
on page 24, para [0086], line 3, "in vitro" should be all italicized to read "in vitro";
on page 36, Table 1 is blurry, difficult to read, and needs to be replaced; 
throughout the document (see Examples 1-13), "sgcb-/-" should be italicized and
formatted consistently; and
on page 43, para [0130], line 3, "ex vivo" should be italicized.
There are numerous minor informalities with italicizing and formatting throughout the
disclosure that should be changed for consistency. 
Appropriate correction is required.

Claim Objections
Claims 20-21, 23, 50-51, and 58 are objected to because of the following informalities:  
claim 20, reciting the limitation “administration”, should read “administered”;
claim 21, reciting the limitation “miR29C” should read “miR-29c”;
claim 23 is missing a comma after the recitation of “claim 21”;
claims 50 and 51, reciting “SEQ ID No” should read “SEQ ID NO”; and
claim 58 is missing a comma after “Vero cell”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "or the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "or the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "or the composition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation “an rAAV particle” in lines 1-2.  Claim 62 depends from claim 60, which depends from claim 59.  It is unclear whether the recited “an rAAV particle” is different from or the same as the “a recombinant AAV (rAAV) particle” recited in claim 59.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-14, 17-23, 50-52, 55-56, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 11-20 of U.S. Patent No. US11358993B2. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-2, 8-9, and 11-20 of U.S. Patent No. US11358993B2 teach SEQ ID NOs: 1-3, 5, and 8-9, with 100% identity to instant SEQ ID NOs: 1-3, 5, and 8-9, a method of treating muscular dystrophy in a subject comprising administering to the subject a therapeutically effective amount of the recombinant AAV vector comprising a polynucleotide sequence encoding β-sarcoglycan, wherein the polynucleotide sequence comprises a nucleotide sequence at least 95% identical to SEQ ID NO: 1, comprises the sequence set forth in SEQ ID NO: 3, or comprises the sequence set forth in SEQ ID NO: 5, and further, a method of increasing muscle force and/or muscle mass in a mammalian subject suffering from muscular dystrophy.  Claims 1-2, 8-9, and 11-20 of U.S. Patent No. US11358993B2 further encompass the method of claim 12, wherein the subject is suffering from limb-girdle muscular dystrophy, wherein the recombinant AAV vector is administered by intramuscular injection or intravenous injection, wherein the recombinant AAV vector is administered systemically, where the recombinant AAV vector is parentally administration by injection, infusion or implantation, further comprising administering a second recombinant AAV vector comprising a polynucleotide sequence comprising miR-29C, and wherein the second recombinant vector comprises the nucleotide sequence set forth in SEQ ID NO: 9 or the nucleotide sequence set forth in SEQ ID NO: 8.

Claims 12, 17-18, and 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 69, and 75 of copending Application No. 17348515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 21, 69, and 75 of copending Application No. 17348515 (reference application) teach SEQ ID NO: 44 with 100% identity to instant SEQ ID NO: 1, a method of treating muscular dystrophy in a subject comprising administering to the subject a therapeutically effective amount of the recombinant AAV vector comprising a polynucleotide sequence encoding β-sarcoglycan, wherein the polynucleotide sequence comprises a nucleotide sequence at least 95% identical to SEQ ID NO: 1, the subject is suffering from limb-girdle muscular dystrophy, and that the recombinant AAV vector is administered by intramuscular injection or intravenous injection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-13, 17-18, and 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 38-41, 67, and 69-70 of copending Application No. 17432417 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 11-21, 38-41, and 69-70 of copending Application No. 17432417 (reference application) teach SEQ ID NO: 1 with 100% identity to instant SEQ ID NO: 1, SEQ ID NO: 3 with 100% identity to instant SEQ ID NO: 3, a method of treating muscular dystrophy in a subject comprising administering to the subject a therapeutically effective amount of the recombinant AAV vector comprising a polynucleotide sequence encoding β-sarcoglycan, wherein the polynucleotide sequence comprises a nucleotide sequence at least 95% identical to SEQ ID NO: 1 (and further wherein the recombinant vector comprises the nucleotide sequence of instant SEQ ID NO: 1 and instant SEQ ID NOs: 3 or 5), the subject is suffering from limb-girdle muscular dystrophy, and that the recombinant AAV vector is administered by intramuscular injection or intravenous injection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-14, 17-20, 51-52, 55-56, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 15-18, 23-26, and 47-51 of copending Application No. 18046740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-2, 5, 15-18, 23-26, and 47-51 of copending Application No. 18046740 (reference application) teach SEQ ID NO: 3 with 100% identity to instant SEQ ID NO: 3, a method of treating muscular dystrophy in a subject comprising administering to the subject a therapeutically effective amount of the recombinant AAV vector comprising a polynucleotide sequence encoding β-sarcoglycan, wherein the polynucleotide sequence comprises a nucleotide sequence at least 95% identical to SEQ ID NO: 1 (and further wherein the recombinant vector comprises the nucleotide sequence of instant SEQ ID NO: 1 and instant SEQ ID NOs: 3 or 5), the subject is suffering from limb-girdle muscular dystrophy, and that the recombinant AAV vector is parentally administered by intramuscular injection or intravenous injection systemically.  Claims 1-2, 5, 15-18, 23-26, and 47-51 of copending Application No. 18046740 (reference application) further teach methods of increasing muscular force and/or muscle mass and of reducing fibrosis or contraction-induced injury in a subject suffering from muscular dystrophy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
SEQ ID NOs: 1-3, 5, and 8-9 are free of the prior art.
Claims 53-54 and 57-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636